                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

MARY BELL, JANICE GRIDER,               )
CINDY PROKISH, individually and as      )
representatives of a class of similarly situated
                                        )
persons of the Anthem 401(k) Plan (formerly the
                                        )
WellPoint 401(k) Retirement Savings Plan),
                                        )
JOHN HOFFMAN, and PAMELA LEINONEN,      )
                                        )
                      Plaintiffs,       )
                                        )
                   v.                   )                 Case No. 1:15-cv-02062-TWP-MPB
                                        )
PENSION COMMITTEE OF ATH HOLDING        )
COMPANY, LLC, ATH HOLDING COMPANY, )
LLC, and BOARD OF DIRECTORS OF ATH      )
HOLDING COMPANY, LLC,                   )
                                        )
                      Defendants.       )
                                        )
VANGUARD GROUP, INC.,                   )
                                        )
                      Interested Party. )

                            ENTRY ON PARTIES’ MOTIONS TO MODIFY
                               THE CLASS CERTIFICATION ORDER

       This matter is before the Court on opposing motions to modify the class certified by this

Court in its September 14, 2018 Entry on Pending Motions. (Filing No. 215 at 23.) Plaintiffs

Mary Bell (“Bell”), Janice Grider, Cindy Prokish, John Hoffman (“Hoffman”), and Pamela

Leinonen (“Leinonen”) (collectively, “Plaintiffs”) filed Plaintiffs’ Motion To Partially Reconsider

Or Modify Class Certification Order (Filing No. 230), and Defendants Pension Committee of ATH

Holding Company, LLC (“the Pension Committee”), ATH Holding Company, LLC (“ATH”), and

Board of Directors of ATH Holding Company, LLC (collectively, “Defendants”) filed a Motion

to Amend Order Certifying Money Market Fund Class. (Filing No. 232.) In its September 14,

2018 Entry (the “September 14th Order”), the Court granted Plaintiffs’ motion to certify one of its
proposed classes—the Money Market Fund Class—but denied their motion to certify the other

proposed class—the Administrative Fee and Investment Management Fee Class. (Filing No. 215.)

Plaintiffs seek to modify the class definition they earlier asserted (see Filing No. 117) in hopes that

the Court will certify both classes under the new definition. (Filing No. 231.) Defendants ask the

Court to amend the September 14th Order and vacate its certification of the Money Market Fund

Class because none of the named Plaintiffs adequately represent the class. (Filing No. 233.)

           For the reasons set forth below, Plaintiffs’ Motion to Partially Reconsider or Modify Class

Certification Order is granted and Defendants’ Motion to Amend Order Certifying Money Market

Fund Class is denied.

                                            I.    BACKGROUND

           The facts of this case are set forth in detail in the September 14th, Order and for the most

part are repeated in this Entry. Defendants are fiduciaries of the Anthem 401(k) Plan (“the Plan”). 1

The Plan is a defined contribution plan within the meaning of the Employee Retirement Income

Security Act of 1974 (“ERISA”). See 29 U.S.C. § 1002(34). The Plan is sponsored by ATH and,

as of December 31, 2014, is one of the largest 401(k) plans in the United States, with over $5.1

billion in total assets. It provides retirement income for employees of ATH and any direct or

indirect subsidiary of the company that has been offered the Plan. The retirement benefits are

limited to the value of an employee’s account, and depends upon employee and employer

contributions, as well as investment options’ fees and expenses. Plaintiffs are current and former

participants of the Plan. The Pension Committee is appointed by the Board of Directors of ATH

and serve as the Plan’s administrator and they are responsible for the control, management, and

administration of the Plan’s investment options.



1
    Before December 2, 2014, the Plan was known as the WellPoint 401(k) Retirement Savings Plan.

                                                         2
       Defendants select and determine the available investment options offered in the Plan.

(Filing No. 87 at 7.) These decisions are made at the Plan level; therefore, the available options

and the associated expenses are the same for all Plan participants. The Plan offers three tiers of

investment options: Tier 1, the Target Date Funds; Tier 2, the Core Funds; and Tier 3, the Vanguard

Brokerage Option. (Filing No. 123 at 10.) The Plan’s investment options vary based on risk and

return profiles. Vanguard Group, Inc. (“Vanguard”) is the Plan’s recordkeeper, and the Plan pays

Vanguard investment management fees which are deducted from participants’ accounts on a pro

rata basis, based on each fund’s “expense ratio”—a percentage of a fund’s assets charged for

“expenses that reduce the rate of return of the investment option.” (Filing No. 38-3 at 6.) Until

2013, Defendants compensated Vanguard for its administrative services (primarily recordkeeping)

through revenue sharing payments from the Plan’s mutual funds, paid through a portion of the

Plan’s mutual funds expense ratios. (Filing No. 87 at 30.) Effective July 22, 2013, Defendants

charged a flat annual recordkeeping fee of $42.00 to each participant’s account with a balance of

over $1,000.00. (Filing No. 38-4 at 6.)

       In the operative Second Amended Complaint, Plaintiffs allege that Defendants breached

their fiduciary duties by causing Plaintiffs’ retirement plan to pay excessive investment and

management fees to Vanguard, and also invested in an imprudent money market fund, resulting in

tens of millions of dollars of Plan losses. (See Filing No. 87 at 82-85.) Plaintiffs summarize their

allegations against Defendants as follows: (1) Defendants provided investment options charging

unreasonable management fees compared to available superior institutional investment products;

(2) Defendants failed to monitor and control the excessive administrative expenses paid to

Vanguard; (3) Defendants provided the Money Market Fund as the Plan’s sole capital preservation




                                                 3
option even though it did not provide any meaningful retirement benefits; and (4) Defendants

failed to prudently and regularly monitor the Money Market Fund. (Filing No. 118 at 4-5.)

       Plaintiffs initially sought certification of the following classes:

       Administrative Fee and Investment Management Fee Class
       All participants and beneficiaries of the Anthem 401(k) Plan (formerly the
       WellPoint 401(k) Retirement Savings Plan) from December 29, 2009 through the
       date of judgment, excluding the Defendants.

       Money Market Fund Class
       All participants and beneficiaries of the Anthem 401(k) Plan (formerly the
       WellPoint 401(k) Retirement Savings Plan) who, from December 29, 2009 through
       the date of judgment, excluding the Defendants, invested in the Vanguard Money
       Market Fund.

Id. at 5. The Court certified the Money Market Fund Class but denied Plaintiffs’ motion to certify

the Administrative Fee and Investment Management Fee Class because that class failed to satisfy

Federal Rule of Civil Procedure 23(a)’s typicality requirement. (Filing No. 215.)

       Plaintiffs now seek certification of the following subclasses to the Administrative Fee and

Investment Management Fee Class:

       Flat Fee Subclass
       All participants and beneficiaries of the Anthem 401(k) Plan (formerly the
       WellPoint 401(k) Retirement Savings Plan) who had an account balance greater
       than $1,000.00 at any time from July 22, 2013 through the date of judgment,
       excluding the Defendants.

       Revenue Sharing Subclass
       All participants and beneficiaries of the Anthem 401(k) Plan (formerly the
       WellPoint 401(k) Retirement Savings Plan) whose accounts held one or more
       investments that made revenue sharing payments to The Vanguard Group at any
       time from December 29, 2009 through July 21, 2013, excluding the Defendants.

       Or, alternatively:

       All participants and beneficiaries of the Anthem 401(k) Plan (formerly the
       WellPoint 401(k) Retirement Savings Plan) who had a reduction in the value of
       their account balance at a rate of more than $30.00 per year due to revenue sharing
       payments to The Vanguard Group at any time from December 29, 2009 through
       July 21, 2013, excluding the Defendants.

                                                  4
(Filing No. 231 at 3-4.) Defendants ask the Court to amend the September 14th Order by

decertifying the Money Market Fund Class. (Filing No. 233.)

                                   II.   LEGAL STANDARD

       Because no final judgment has issued in this case, the Court views both motions, which

ask the Court to amend the September 14th Order, as motions to reconsider pursuant to Federal

Rule of Civil Procedure 54(b). A Rule 54(b) motion is to be used “where the Court has patently

misunderstood a party, or has made a decision outside the adversarial issues presented to the Court

by the parties, or has made an error not of reasoning but of apprehension.” Bank of Waunakee v.

Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th Cir. 1990) (citation omitted). A manifest

error “is not demonstrated by the disappointment of the losing party. It is the wholesale disregard,

misapplication or failure to recognize controlling precedent.” Oto v. Metropolitan Life Ins. Co.,

224 F.3d 601, 606 (7th Cir. 2000) (citation and quotation marks omitted). Additionally,

“[r]econsideration is not an appropriate forum for rehashing previously rejected arguments or

arguing matters that could have been heard during the pendency of the previous motion.” Ahmed

v. Ashcroft, 388 F.3d 247, 249 (7th Cir. 2004) (citation and quotation marks omitted).

       Because this is a class action, the Court balances the above standard with Rule 23(c)(1)(C),

which states, “[a]n order that grants or denies class certification may be altered or amended before

final judgment.” “[A] district court has broad discretion to determine whether certification of a

class is appropriate.” Retired Chicago Police Ass’n v. City of Chicago, 7 F.3d 584, 596 (7th Cir.

1993). Under Rule 23(c)(1)(C), the court retains authority to modify or vacate a class certification

at any time prior to final judgment. “[T]he district court has the power at any time before final

judgment to revoke or alter class certification if it appears that the suit cannot proceed consistent




                                                 5
with Rule 23’s requirements.” Alliance to End Repression v. Rochford, 565 F.2d 975, 977 (7th Cir.

1977).

         “[A] favorable class determination by the court is not cast in stone. If the certification of

the class is later deemed to be improvident, the court may decertify, subclassify, alter the

certification, or permit intervention.” Eggleston v. Chicago Journeymen Plumbers’ Local Union

No. 130, 657 F. 2d 890, 896 (7th Cir. 1981) (citations omitted); see also Ellis v. Elgin Riverboat

Resort, 217 F.R.D. 415, 419 (N.D. Ill. 2003) (“the court’s initial certification of a class ‘is

inherently tentative’”) (citation omitted).

         Classes are certified early in a suit. Fed. R. Civ. P. 23(c)(1)(A). All certifications
         are tentative. Fed. R. Civ. P. 23(c)(1)(C). If the evidence calls into questions the
         propriety of defining a class in a particular way, then the definition must be
         modified or subclasses certified. A class defined early in a suit cannot justify
         adjudicating hypothetical issues rather than determining the legality of what
         actually happens.

Fonder v. Sheriff of Kankakee Cty., 823 F.3d 1144, 1147 (7th Cir. 2016).

                                         III. DISCUSSION

A.       Plaintiffs’ Motion

         The Court previously denied Plaintiffs’ motion to certify the “Fee Class” because the

representative plaintiffs were not typical of the proposed class. (Filing No. 215 at 10.) The Court

identified two main problems with the proposed fee class. First, the proposed class was confused

by “a time period covering two different fee structures within the class.” Id. at 9. From 2010 to

July 2013, the Plan paid administrative and expense fees to Vanguard via revenue sharing, but in

July 2013, the Plan switched to a flat fee of $42.00 per participant with an account balance over

$1,000.00. Plaintiffs argued the $42.00 flat fee is excessive because the market rate benchmark

was $30.00. Second, depending on a putative class member’s investment, he may have been

paying below the suggested market rate of $30.00 under the revenue sharing free structure in place

                                                   6
before September 2013. Indeed, 51% of the unnamed class members did not pay more than the

market rate of $30.00 from 2009 to 2013, before the Plan shifted to a flat fee structure. Id. And

those members with an account balance under $1,000.00 do not pay recordkeeping fees at all under

the flat fee structure implemented in 2013, yet they were included in the proposed class.

       Plaintiffs seek to cure these deficiencies by narrowing their proposed class. The Plaintiffs

seek to certify subclasses, dividing their initial proposed class temporally—one class would cover

the revenue sharing fee structure (the “Revenue Sharing Fee Subclass”), from December 29, 2009

to July 22, 2013, and the other would cover the flat fee structure (the “Flat Fee Subclass”), from

July 22, 2013 to the date of judgment. (Filing No. 231 at 3-4.) Plaintiffs have narrowed the

proposed Flat Fee Subclass to only those participants and beneficiaries who had an account balance

greater than $1,000.00, since everyone else did not pay fees at all. And for the Revenue Sharing

Fee Subclass, Plaintiffs suggest that if the Court still does not find it satisfies the typicality

requirement because some participants paid lower than the market rate of $30.00 under that

scheme, the Court could narrow the class to include only those participants and beneficiaries “who

had a reduction in the value of their account balance at a rate of more than $30.00 per year due to

revenue sharing payments.” Id. However, Plaintiffs do not believe the Court must mandate the

last limitation because “under the Plaintiffs’ theory of the case, participants were injured—even if

they paid less than the $30 benchmark—due to Defendants’ failure to obtain rebates of the

excessive revenue sharing payments to Vanguard.” Id. at 5 (emphasis in original).

       Defendants argue Plaintiffs are not entitled to a modification of the September 14th Order

because they could have proposed these same subclasses in their initial Motion for Class

Certification. (Filing No. 237 at 5-8.) They contend some of the Plaintiffs’ arguments, such as

the proposal that participants who paid less than $30.00 in fees under the revenue sharing structure



                                                 7
were injured because they did not receive a rebate for excessive fees, were already raised and did

not move the Court. Id. at 7. Defendants also argue that the new proposed subclasses still do not

satisfy the typicality requirement. Id. at 8.

       The Plaintiffs’ motion clearly attempts to respond to the September 14th Order by curing

some of the problems the Court pointed out with its proposed Administrative Fee and Investment

Management Fees Class. Although Plaintiffs have not identified new evidence or overlooked

precedent that cast doubt on the September 14th Order, Rule 23(c)(1)(C) allows the Court to amend

or alter an order that grants or denies class certification. The Court previously found that the

proposed class satisfied three of the four Rule 23(a) prerequisites, but found the proposed

definition was overbroad concerning typicality. Allowing Plaintiffs the opportunity to cure an

intra-class conflict is permissible. See Abbott v. Lockheed Martin Corp., 725 F. 3d 803, 813 (7th

Cir. 2013). Moreover, the Court retains authority to modify or vacate a class certification at any

time prior to final judgment. Accordingly, the Court will determine whether the new proposed

subclasses satisfy the typicality requirement.

       To certify a class, Federal Rule of Civil Procedure 23(a)(3) requires that “the claims or

defenses of the representative parties are typical of the claims or defenses of the class.” A claim

is typical “if it arises from the same event or practice or course of conduct that gives rise to the

claims of other class members and [is] based on the same legal theory.” Rosario v. Livaditis, 963

F.2d 1013, 1018 (7th Cir. 1992) (quoting De La Fuente v. Stokley-Van Camp, Inc., 713 F.2d 225,

232 (7th Cir. 1983)). The Seventh Circuit considered typicality in the context of a defined-

contribution plan—the type of plan at issue here—noting “that there must be enough congruence

between the named representative’s claim and that of the unnamed members of the class to justify




                                                 8
allowing the named party to litigate on behalf of the group.” Spano, 633 F.3d 574, 586 (7th Cir.

2011).

         1.     Proposed Flat Fee Subclass

         Defendants argue the proposed Flat Fee Subclass does not satisfy Rule 23(a)(3)’s typicality

requirement because “there are many participants in the proposed Flat Fee subclass (approximately

56%) who prefer keeping the bundled fee structure because they would have paid less had the Plan

done so.” (Filing No. 237 at 11 (emphasis in original).) According to defendants, “those

participants would not have preferred the Plan’s flat fee structure of $42.00 per participant because

they would have paid less under the Plan’s revenue sharing structure.” Id. (emphasis in original.)

But, as Plaintiffs point out, “[r]egardless of whether an individual would prefer a different fee

structure altogether, once the structure was changed, all participants who paid the flat fee would

prefer to be charged $30 (or less) per year rather than $42 per year.” (Filing No. 249 at 8.) The

Plaintiffs’ claim is not doomed because there is another fee structure that a majority of putative

class members might have preferred. Plaintiffs argue that under the fee structure the Plan actually

imposed, every member of the putative class, including the representative plaintiffs, would have

been better off paying $30.00, a fee they view as reasonable, instead of $42.00, a fee they view as

unreasonable. Hypothetical fee arrangements that the Plan could have, but chose not to use starting

in 2013, are irrelevant to the Plaintiffs’ claims.

         After June 22, 2013, every participant with an account balance over $1,000.00 paid a flat

recordkeeping fee of $42.00 regardless of which funds they invested in. This group of participants

includes the representative plaintiffs and all members of the proposed subclass, which is now

limited to those participants with an account balance of over $1,000.00. Because the representative

plaintiffs’ alleged injuries arise out of the same conduct as the class at large, and because their



                                                     9
claims are based on the same legal theories, their claims are typical of the class. Rosario at 1018.

Plaintiffs Bell, Hoffman, and Leinonen are representative plaintiffs with claims typical of the

proposed Flat Fee Subclass.

          2.     Proposed Revenue Sharing Subclass

          Plaintiffs seek to certify a subclass covering the period from December 29, 2009 through

July 21, 2013, when the Plan used a revenue sharing fee structure rather than a flat fee structure,

contending the fees paid under that structure were unreasonable as well. Defendants argue that,

under the revenue sharing fee structure, those participants who had smaller account balances paid

less than the $30.00 benchmark Plaintiffs argue was a reasonable fee, and thus suffered no harm

at all during the revenue sharing period. (Filing No. 237 at 12.) Plaintiffs assert those participants

are nevertheless appropriate members of the class because they suffered harm when the Plan failed

to demand rebates from Vanguard, which would have been distributed pro rata to participants.

(Filing No. 231 at 6-7.) Plaintiffs allege the Plan’s failure to demand these rebates was a breach

of Defendants’ fiduciary duty, and all participants were injured by this breach because all of them

would have received a rebate in proportion to the recordkeeping fee they had paid. (Filing No. 87

at 33.)

          Defendants argue that because Vanguard funds did not provide rebates “as a matter of

policy,” (Filing No. 222-53 at 12), the Court should not accept the Plaintiffs’ argument as a basis

for modifying the September 14th Order. Plaintiffs argue that whether rebates were available to

participants is a merits issue inappropriate for consideration on certification. (Filing No. 249 at

9.) They also argue that “[w]hatever Vanguard’s official ‘policy,’ the Plan’s $5 billion asset size

places it among the very largest defined contribution plans in the United States, and afforded




                                                 10
Defendants tremendous leverage to demand an exception to Vanguard’s supposed policy, lest

Anthem decide to take its business elsewhere.” Id.

       The Plaintiffs may be correct that Anthem’s size would be sufficient leverage to convince

a finder of fact that rebates were available to participants. But that does not solve their typicality

problem. Plaintiffs’ proposed Revenue Sharing Subclass divides into two groups: participants

whose claims arise because the Plan paid unreasonable fees to Vanguard, and participants whose

claims arise because the Plan failed to obtain rebates for the excessive fees it paid to Vanguard.

The named plaintiffs are typical of only one group—the participants whose claims arise because

the Plan paid unreasonable fees to Vanguard. Bell, Hoffman, and Leinonen each “paid more than

$30 in recordkeeping fees while the revenue sharing structure was in place,” and thus are not

typical of participants whose claims arise solely because the Plan failed to obtain rebates from

Vanguard. (Filing No. 231 at 7-8.)

       Plaintiffs propose an alternative subclass for the revenue-sharing period, one that only

includes participants “who had a reduction in the value of their account balance at a rate of more

than $30.00 per year.” Id. at 4. Defendants do not contest the certification of this alternative

subclass, they only ask that the Court narrow its definition to adjust the benchmark to $35.00 per

year, the amount Plaintiffs’ expert said was a reasonable fee from 2010-2012. (Filing No. 237 at

12-13.) The Court agrees $35.00 is the appropriate number supported by designated evidence.

(Filing No. 222-49 at 35.) Defendants also urge the Court to “begin the class when the Plan could

have switched to a flat fee.” (Filing No. 237 at 13.) The determination of that date is a question

common to all participants and thus does not affect the Court’s typicality analysis.




                                                 11
       Plaintiffs’ Motion to Partially Reconsider or Modify Class Certification Order is granted.

The Court certifies the Administrative Fee and Investment Management Fee Class with the

following subclasses:

       Flat Fee Subclass
       All participants and beneficiaries of the Anthem 401(k) Plan (formerly the
       WellPoint 401(k) Retirement Savings Plan) who had an account balance greater
       than $1,000.00 at any time from July 22, 2013 through the date of judgment,
       excluding the Defendants.

       Revenue Sharing Subclass
       All participants and beneficiaries of the Anthem 401(k) Plan (formerly the
       WellPoint 401(k) Retirement Savings Plan) who had a reduction in the value of
       their account balance at a rate of more than $35.00 per year due to revenue sharing
       payments to The Vanguard Group at any time from December 29, 2009 through
       July 21, 2013, excluding the Defendants.

B.     Defendants’ Motion

       The September 14th Order found that Bell was not an adequate class representative for the

Money Market Fund Class but that Hoffman was “because he also invested in the Money Market

Fund throughout the class period” and he “exhibited extensive knowledge of the Money Market

Fund allegations contained in the Complaint when questioned during his deposition.” (Filing No.

215 at 21.) Plaintiffs had initially asserted Bell as the adequate class representative, but when

Defendants argued she was inadequate, Plaintiffs replied that “[t]o the extent the Court has any

reservations about Plaintiff Bell’s adequacy to represent this class, Plaintiff Hoffman would also

be an appropriate representative of this class.” (Filing No. 136 at 16.) Contending they did not

have an opportunity to respond to that assertion because it came in Plaintiffs’ reply brief,

Defendants now urge the Court to reconsider its determination that Hoffman is an adequate class

representative. (Filing No. 233 at 5.)

       Defendants’ sole argument is that because Hoffman understood in 2009 that the Money

Market Fund would not provide growth, his claims are barred by ERISA’s statute of limitations,


                                               12
which precludes breach of fiduciary duty claims filed more than three years after a plaintiff has

knowledge of the facts that constituted the alleged breach. 29 U.S.C. § 1113. Defendants argue

that, if the Court grants summary judgment on this statute of limitations argument, some members

of the class who did not have knowledge that the fund would not provide growth three years before

this action was filed would be prejudiced. (Filing No. 233 at 8.) They also argue that no other

named Plaintiff can adequately represent the Money Market Fund Class. Id.

       Plaintiffs respond with three arguments. First, Defendants seek reconsideration of the

Court’s ruling as to the types of facts required to establish actual knowledge under ERISA, but do

not meet the standard for such a motion. Second, Defendants’ assertion of this statute of limitations

defense against Hoffman does not make him unrepresentative because Defendants assert that same

defense against the class as a whole. And third, neither Hoffman nor any other member of the

class had “actual knowledge” of Defendants’ breach of fiduciary duty. (Filing No. 240 at 1.)

       The Court discussed Defendants’ statute of limitations defense in its Entry on Motion to

Dismiss. (Filing No. 80.) In that Entry, the Court generally found that although Plaintiffs had

some knowledge of the Plan’s operation through disclosures the Plan provided, they did not have

actual knowledge of the facts that would allow them to determine if Defendants had breached their

fiduciary duty. For example, the Court determined that although the Plan disclosed its investment

option fees to all participants, it did not “provide participants with actual knowledge that

Defendants could have provided a lower cost alternative, nor [did] it apprise participants of the

process Defendants undertook to decide the high-cost versions of those investments.” Id. at 15.

       The same principles apply here. Defendants impute a very general knowledge to Hoffman:

that he knew the Money Market Fund “was expected to generate and generated only microscopic

returns for consecutive years” and “did not provide meaningful retirement income to Plan



                                                 13
participants.” (Filing No. 233 at 7.) But the Plaintiffs allege a specific tort, that the Defendants

breached their fiduciary duty by charging unreasonable management fees compared to available

superior institutional investment products and failing to monitor and control the excessive

administrative expenses paid to Vanguard, among other things. Hoffman’s belief that the Plan

would not grow his investment does not equate to actual knowledge of the specific wrongdoing

Plaintiffs allege in this case. The Court will not disqualify Hoffman as an adequate class

representative based on this affirmative defense, which, at this time, is speculative. Defendants’

Motion to Amend or Alter Order Certifying Money Market Fund Class is denied.

                                      IV. CONCLUSION

       For the reasons state herein, Plaintiffs’ Motion to Partially Reconsider or Modify Class

Certification Order (Filing No. 230) is GRANTED. Defendants’ Motion to Amend Order

Certifying Money Market Fund Class (Filing No. 232) is DENIED.

       SO ORDERED.

Date: 1/24/2019


DISTRIBUTION:

Alexander L. Braitberg
SCHLICTHER BOGARD DENTON LLP
abraitberg@uselaws.com

Troy A. Doles
SCHLICHTER, BOGARD & DENTON, LLP
tdoles@uselaws.com

Ada W. Dolph
SEYFARTH SHAW LLP (Chicago)
adolph@seyfarth.com

Heather Lea
SCHLICHTER, BOGARD & DENTON, LLP
hlea@uselaws.com

                                                14
Laura Hughes McNally
MORGAN, LEWIS & BOCKIUS LLP
laura.mcnally@morganlewis.com

Ian Hugh Morrison
SEYFARTH SHAW LLP (Chicago)
imorrison@seyfarth.com

Jason Priebe
SEYFARTH SHAW LLP
jpriebe@seyfarth.com

Jerome J. Schlichter
SCHLICHTER, BOGARD & DENTON, LLP
jschlichter@uselaws.com

Andrew D. Schlichter
SCHLICHTER BOGARD & DENTON, LLP
aschlichter@uselaws.com

Sean Soyars
SCHLICHTER BOGARD & DENTON LLP
ssoyars@uselaws.com

Kurt C. Struckhoff
SCHLICHTER, BOGARD & DENTON, LLP
kstruckhoff@uselaws.com

Megan E. Troy
SEYFARTH SHAW LLP
mtroy@seyfarth.com

Michael A. Wolff
SCHLICHTER, BOGARD & DENTON, LLP
mwolff@uselaws.com




                                   15
